Citation Nr: 1106251	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status-post bunionectomy of the right foot 
(hereinafter denominated as a right foot condition).

2.  Entitlement to service connection for a low back condition, 
to include as secondary to service-connected right foot 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1982 to August 1985 and from January 
1988 to December 1991.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at RO in July 2009.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.

This claim was previously remanded by the Board in November 2009 
for further procedural and evidentiary development.  As will be 
discussed further below, such development has been completed and 
the Veteran's claims have been returned to the Board for 
appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran's service-connected status-post bunionectomy of 
the right foot is manifested by painful motion, an antalgic gait 
and weakness of the right great toe, resulting in no more than a 
moderately severe degree of impairment.

2.  The competent evidence of record does not show that the 
Veteran's service-connected status-post bunionectomy of the right 
foot is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.

3.  The competent evidence of record fails to reflect that the 
Veteran's current low back condition is causally related to his 
service and was neither caused nor aggravated by his service-
connected right foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, for 
service-connected status-post bunionectomy of the right foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for referral of the Veteran's service-connected 
status-post bunionectomy of the right foot for consideration on 
an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2010).

3.  The Veteran's low back condition is not causally related to 
his service and was not caused or aggravated by his service 
connected right foot condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As noted in the Introduction, the Board remanded the Veteran's 
claims in November 2009 to provide him with an additional notice 
letter, obtain outstanding VA treatment records and to afford him 
a new VA examinations.  The Veteran was sent an additional notice 
letter in April 2010, VA treatment records from the VA facilities 
in Memphis, Tennessee and Dallas Texas were obtain and associated 
with the Veteran's VA claims file, and he was afforded a new VA 
examinations in July 2010 with an addendum in August 2010.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in December 2006 fully satisfied the duty to notify 
provisions concerning his claims for service connection and an 
increased rating.  The Veteran was informed that evidence was 
needed showing his service-connected right foot disability had 
increased in severity.  He was informed of the types of evidence 
that could substantiate his claims, such as medical records or 
lay statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his 
disabilities and informed that VA was responsible for obtaining 
any federal records, VA records, and a medical examination, if 
necessary.  

The Board notes that the Veteran was not notified the criteria 
for claims raised under the theory of secondary service 
connection prior to the initial adjudication of the Veteran's 
back claim.  Indeed, the Board notes that the Veteran did not 
claim that his back condition was caused by his service-connected 
right foot condition until much later in the appellate process.  
However, as noted above, the Veteran was provided such notice 
relating to secondary service connection claims in the April 2010 
notice letter and the claim was readjudicated in a September 2010 
supplemental statement of the case (SSOC).  As such, there was 
not prejudice to the Veteran concerning the timing of these 
notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records are 
in the file.  Additionally, private treatment records identified 
by the Veteran have been obtained and associated with the 
Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in mm1 
2007 and July 2010 as well as the August 2010 addendum to the 
July 2010 VA examination.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability decided herein 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The January 2007 and July 2010 
VA examination reports and the August 2010 addendum are thorough 
and supported by VA outpatient treatment records.  The VA 
examiners reviewed the Veteran's VA claims file, recorded 
subjective complaints and the objective findings and provided 
reasoned opinions and statements consistent with the remainder of 
the medical record.  Accordingly, the Board finds the January 
2007 and July 2010 VA examination reports and the August 2010 
addendum to be appropriate for the purposes of this decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 
C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The Veteran has been assigned a 10 percent evaluation for his 
service-connected right foot condition under Diagnostic Code 
5280.  As an initial matter, the Board notes that when a Veteran 
has been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
In that respect, the Veteran's service-connected right foot 
condition is analogous to unilateral hallux valgus under 
Diagnostic Code 5280.

A 10 percent evaluation is warranted if there has been an 
operation and resection of the metatarsal head.  A 10 percent 
rating is also warranted for a severe case, if equivalent to 
amputation of the great toe.  This is the maximum evaluation 
under Diagnostic Code 5280.  As such, the Board must determine if 
a higher evaluation is warranted under an alternate Diagnostic 
Code.  See Butts, supra.  

The Board notes that a 10 percent evaluation is the maximum 
available under Diagnostic Codes 5279 (anterior metatarsalgia), 
5281 (hallux rigidus) and 5282 (hammer toe), therefore further 
consideration under those Diagnostic Codes would not avail the 
Veteran.  Also, Diagnostic Code 5278 claw foot (pes cavus) and 
Diagnostic Code 5283 (malunion of the tarsal or metatarsal bones) 
are not for application, as there is no evidence that the Veteran 
suffers from these conditions.

The Board has also considered whether a higher rating is 
warranted under Code 5284.  Under this Code, a 10 percent rating 
is assigned for moderate foot injuries, a 20 percent rating is 
assigned for moderately severe foot injuries, and a 30 percent 
rating is assigned for severe foot injuries.  38 C.F.R. § 4.72, 
Diagnostic Code 5284.  Since the Veteran may be availed by 
application of Diagnostic Code 5284, the Board will discuss the 
pertinent facts under the criteria.  See Butts, supra.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6 (2010).  The Board observes in passing that 
"slight" is defined as "small in amount or extent; not great or 
intense."  See Webster's New World Dictionary, Third College 
Edition (2003), 1262. "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree:  serious."  
Id. at 1140.

The Board finds that the Veteran's service-connected right foot 
condition is productive of functional impairment that most 
closely approximates moderately severe impairment as per 
Diagnostic Code 5284.  

The July 2010 VA examination report reflects that the Veteran has 
an antalgic gate and utilizes a can when ambulating, with little 
pain relief.  The Veteran had mild valgus through his Achilles 
tendon and calcaneus with weightbearing.  The Veteran 
demonstrated weakness upon eversion, inversion, plantar flexion 
and dorsiflexion of the right foot with no active motion of his 
first metatarsophalangeal joint and complaints of significant 
pain.  The VA examiner also noted that the Veteran demonstrated 
0/5 strength on right-sided great toe flexion.  The Veteran has 
reported severe pain with prolonged standing and walking.  X-rays 
of the Veteran's right foot in April 2010 reflect a bony 
hypertrophic change of the proximal phalanx of the great toe and 
mid-foot osteophytes.  

The VA examiner noted that the Veteran complained of pain which 
could further limit his functioning.  See DeLuca, supra.  
However, it was noted that it was not feasible to estimate this 
limitation with any degree of medical certainty.  

The Board finds that the Veteran's symptomatology is most 
congruent with that of a moderately severe foot injury as per 
38 C.F.R. § 4.71(a), Diagnostic Code 5284.  

The Board has considered whether an even higher, 30 percent, 
evaluation is warranted for the Veteran's service-connected right 
foot condition.  However, there is nothing in the competent 
medical evidence of record that suggests that the Veteran's 
symptomatology associated with his service-connected right foot 
condition as per the criteria for a 30 percent evaluation under 
Diagnostic Code 5284.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the Veteran's service-connected right foot condition has been no 
more or less disabling during the appellate period.  Accordingly, 
staged ratings are inapplicable.  See id.

Thus, 20 percent evaluation, but no higher, is warranted for the 
Veteran's service-connected right foot condition.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's asserts that the schedular 
criteria are inadequate for evaluating his service-connected 
disability decided herein.  The Board disagrees.  As fully 
detailed above, higher evaluations are available where specific 
criteria are met.  The Veteran does not meet the schedular 
criteria for a higher evaluation.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  The 
available schedular evaluation for this service-connected 
disability is adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

Service Connection and Secondary Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or 
secondary service connection are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Discussion

As noted elsewhere in this decision, the Veteran has claimed 
service connection for his low back condition under the theories 
of direct and secondary service connection.  For the sake of 
economy, the Board will discuss the medical and other evidence of 
record under bother theories of entitlement together.  

Concerning Hickson/Wallin element (1), medical evidence of a 
current disability, it is uncontroverted that the Veteran has 
been diagnosed with scoliosis of the lumbar spine, osteoarthritis 
of the lumbar spine and a lumbar strain.  See VA treatment 
records dated in September 2006 and December 2006 as well as the 
July 2010 VA examination report, respectively.  Accordingly, 
Hickson/Wallin element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and the Veteran's service 
treatment records are replete with records documenting the 
Veteran's low back injury dating from 1989 until his separation.  
As such, Hickson element (2) has been demonstrated.  

The Board notes in passing that there is no evidence that the 
Veteran was diagnosed with arthritis of his low back within his 
first post-service year.  Although private treatment records 
reflect that the Veteran injured his low back in April 1992, 
within his first post-service year, the treatment records in 
connection with this injury reflect that he injured his low back 
while working in a warehouse.  See a private treatment record 
dated in April 1992.  Further, there was no arthritis noted in 
the Veteran's lumbar spine until the December 2006 VA CT scan.  
As such, the aforementioned provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not for application.  

As discussed in detail above, the Veteran has been awarded 
service connection for a right foot condition.  Accordingly, 
Wallin element (2) has been demonstrated.  

With respect to crucial Hickson/Wallin element (3), medical 
evidence of a nexus between either the in-service injury or his 
service-connected disability and his low back disability, the 
only nexus opinion of record is unfavorable to the Veteran's 
claim.  While the July 2010 VA examiner failed to address the 
matter of medical nexus under either theory of entitlement, the 
Veteran's complete VA claims file was returned to the VA medical 
center, and another VA physician opined that the Veteran's 
diagnosed low back condition was neither caused by his service or 
aggravated or otherwise related to his service-connected right 
foot condition.  The August 2010 VA physician noted that the 
Veteran's lumbar strain was several years removed from the 1989 
in-service injury and also commented that his low back condition 
was a separate entity from his service-connected right foot 
condition and was "totally not connected."  See the August 2010 
addendum to the July 2010 VA examination.  

The Veteran has not submitted a medical opinion to contradict the 
conclusion of the August 2010 VA physician.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Concerning the Veteran's assertion low back condition is related 
to either his service or his service-connected right foot 
condition, as a lay person, he is not competent to offer opinions 
on medical causation, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

To the extent the Veteran argues that he has experienced 
symptomatology associated with his low back condition continually 
since his discharge from service in 1991, the Board recognizes 
that the Veteran is competent to testify as to his observable 
symptoms.  See Barr and Layno, both supra.  However, supporting 
medical evidence of continuity of symptomatology is required in 
this case.  See Voerth, supra [there must be medical evidence on 
file demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking.

As noted above, the Veteran did, indeed, injure his low back 
within the first post-service year.  However, the April 1992 back 
injury is an intercurrent injury.  The August 2010 VA physician 
specifically stated that it is "highly unlikely" that the 
Veteran's low back strain could be continuously reaggravated for 
such a long length of time between his initial injury in 1989 and 
his July 2010 diagnosis of a lumbar strain.  See the August 2010 
addendum to the July 2010 VA examination.  

In short, any contentions by the Veteran that he experienced 
symptomatology associated with low back condition continually are 
not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  Accordingly, service 
connection cannot be established by continuity of symptomatology 
as to this condition.

Accordingly, Hickson/Wallin element (3), medical nexus, has not 
been satisfied, and the Veteran's claim fails on this basis under 
both theories of entitlement.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to 20 percent evaluation, but no more, for service 
connected status-post bunionectomy of the right foot is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a low back condition, to 
include as secondary to service-connected right foot condition, 
is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


